Title: From Thomas Jefferson to George Jefferson & Company, 18 March 1799
From: Jefferson, Thomas
To: George Jefferson & Company



Dear Sir
Monticello Mar. 18. 99

The bearer hereof mr Richardson now sets out for the corn found for me […] I gave him an order on you for five hundred dollars as [indicated?] in my letter to you of the 16th. he is instructed to [first call?] on mr Fleming to take the […] in which case this application to you would not be […] days. but if […] cash itself [be insisted] on on delivery of the corn, mr Richardson will then [have] to go on with the boats to Richmond to recieve the money of you & as he must return with the boats his necessity to recieve it will be [immediate?]. I [shall] be sorry if he [is] forced to this but it will be because the case un[avoidably compels] us to it […] [he] will bring up the the corks [for] which I wrote you […]
